

115 HR 3721 IH: Labor, Human, and Civil Rights Trade Policy Act
U.S. House of Representatives
2017-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3721IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 with respect
			 to the protection of human rights and labor standards, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Labor, Human, and Civil Rights Trade Policy Act. 2.FindingsCongress finds the following:
 (1)The United States has played a leading role in developing global human rights standards since the inception of the country.
 (2)The first 10 amendments to the Constitution are among the guiding principles that helped develop the Universal Declaration of Human Rights.
 (3)First Lady Eleanor Roosevelt led the United States delegation and the United Nations in drafting the Universal Declaration of Human Rights.
 (4)December 10, 2016, marked the 68th anniversary of the adoption of the Universal Declaration of Human Rights.
 (5)The General Assembly of the United Nations adopted the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights in 1966.
 (6)The United Kingdom implemented the Slave Trade Act of 1807, setting a global precedent towards the eventual abolishment of slavery in the Americas that the United States eventually followed.
 (7)The world celebrated the 210th anniversary of the abolition of the transatlantic slave trade on May 1, 2017.
 (8)On January 1, 2017, the United States recognized the 154th anniversary of the Emancipation Proclamation.
 (9)The United States has continuously enacted legislation and ratified amendments to the Constitution to improve the protections of the rights of all persons in the United States, including—
 (A)the 13th Amendment to the Constitution, ratified in 1865; (B)the Civil Rights Act of 1866 (14 Stat. 27);
 (C)the 14th Amendment to the Constitution, ratified in 1868; (D)the 19th Amendment to the Constitution, ratified in 1920;
 (E)the Social Security Act of 1935 (42 U.S.C. 301 et seq.); (F)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.);
 (G)the Housing Act of 1949 (63 Stat. 413); (H)the Equal Pay Act of 1963 (Public Law 88–38; 77 Stat. 56);
 (I)the Civil Rights Act of 1964 (Public Law 88–352; 78 Stat. 241); (J)the Voting Rights Act of 1965 (Public Law 89–110; 79 Stat. 437);
 (K)the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); (L)the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.);
 (M)the McKinney-Vento Homeless Assistance Act of 1987 (42 U.S.C. 11301 et seq.); (N)the Civil Rights Restoration Act of 1988 (Public Law 100–259; 102 Stat. 28);
 (O)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); (P)the Civil Rights Act of 1991 (Public Law 102–166; 105 Stat. 1071);
 (Q)the Fannie Lou Hamer, Rosa Parks, Coretta Scott King, César E. Chávez, Barbara C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia Voting Rights Act Reauthorization and Amendments Act of 2006 (Public Law 109–246; 120 Stat. 577); and
 (R)the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act of 2009 (Public Law 111–84; 123 Stat. 2835).
 (10)Labor, human, and civil rights standards and protections require constant review and attention. (11)The Millennium Development Goals of the United Nations set forth a 15-year plan to combat poverty, hunger, disease, illiteracy, environmental degradation, and discrimination.
 (12)The 43rd General Assembly of the Organization of American States adopted the Inter-American Convention against Racism, Racial Discrimination and Related Forms of Intolerance on June 5, 2013.
 (13)The Global Slavery Index estimates that as many as 45,800,000 people around the world were in some form of modern slavery in 2016.
 (14)The United States supported the adoption of the Universal Declaration of Human Rights in the United Nations General Assembly and has ratified significant international human rights treaties, including the International Convention on the Elimination of Racism and Discrimination (November 20, 1994), the International Convention on the Prevention and Punishment of the Crime of Genocide (February 23, 1989), the International Convention against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment (November 20, 1994), and the International Covenant on Civil and Political Rights (September 8, 1992).
 (15)The United States has ratified two of the eight fundamental conventions outlined by the International Labor Organization, including the Convention (ILO 105) concerning the abolition of forced labor (September 25, 1992) and the Convention (ILO 182) concerning the prohibition and immediate action for the elimination of the worst forms of child labor (December 2, 2000).
 (16)The United States has also ratified the Optional Protocol to the Convention on the Rights of the Child on the Sale of Children, Child Prostitution and Child Pornography (January 23, 2003) and the Optional Protocol to the Convention on the Rights of the Child on the Involvement of Children in Armed Conflicts (January 23, 2003).
 (17)The United States signed the Convention on the Rights of Persons with Disabilities on July 30, 2009.
 (18)The United States is expected to be a regional and global leader in the international civil and human rights movement, including by fighting discrimination, xenophobia, human, labor, and civil rights abuses as a part of both domestic and foreign policy.
 (19)Throughout United States history, Congress has addressed, debated, and advanced the protection of human rights through legislation relating to taxes and international trade.
 (20)On May 10, 2007, President George W. Bush negotiated an agreement with the leadership of the 110th Congress, which intended to strengthen labor, environmental, intellectual property, access to medicines, health, investment, government procurement, and port security standards in United States trade agreements.
 (21)This bipartisan deal, referred to as the May 10th Agreement, made significant progress in recognizing that human, labor, and civil rights must be an integral component of United States trade policy.
 (22)United States trade policy cannot be static in a changing global economy, and it is critical that United States trade policy proactively advance domestic and global efforts to improve human, civil, and labor rights and conditions.
 (23)The trade negotiating objectives of the United States should also address current, emerging, and future attempts to undermine or fail to enhance the living, labor, civil, and human rights standards of the United States or its trading partners.
 3.Strengthening trade, labor, and human rightsThe Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201 et seq.) is amended as follows:
 (1)In section 103(b)(3)— (A)in subparagraph (B)(ii), by striking strictly; and
 (B)by adding at the end the following:  (C)For purposes of subparagraph (B)(ii), a provision may be necessary or appropriate, with respect to a trade agreement, if the provision addresses issues relating to a party to the agreement, such as human rights.
 (D)Notwithstanding subparagraph (A), the provisions of section 151 of the Trade Act of 1974 shall only apply to an implementing bill submitted for an agreement that—
 (i)achieves the principle negotiating objectives with respect to labor described in section 102(b)(10);
 (ii)explicitly provides that, with respect to any country that is a party to the agreement— (I)any union in such country shall not be required to affiliate with any confederation and shall be free to form and affiliate with any vertical or horizontal workers organization, including any confederation, sector-wide, or industry-wide union of its own choosing;
 (II)workers in such country shall have the right to freely form and join an autonomous and independent union of their choosing;
 (III)any union in such country engaged in collective bargaining with an employer shall be required to demonstrate majority support of that employer’s workers, on behalf of whom it is negotiating, prior to registration of any collective bargaining agreement;
 (IV)for purposes of the labor obligations in the agreement relating to procedural guarantees for labor law enforcement, any administrative, quasi-judicial, judicial, or labor tribunals or boards composed of members with direct or indirect interest in matters before them shall not be considered impartial and independent;
 (V)for purposes of evaluating any measures taken by a country to substantially reform its laws or institutions to comply with the core labor standards of the trade agreement, an independent panel of experts must regularly examine and publicly report on the implementation of such reforms, provide recommendations, and identify concerns relating to the compliance of such country with its labor obligations under the agreement, based on input from the parties to the trade agreement, interested stakeholders, and any other relevant information and reporting; and
 (VI)if such independent panel determines that such country is not in compliance with its obligations, the determination shall be treated as an initial report of an arbitration panel under the trade agreement, and the matter shall be addressed in accordance with the normal procedures laid out for such cases, including through an agreement to eliminate the nonconformity in the first instance or, as a last resort, to suspend benefits under the trade agreement; and
 (iii)implements a trade agreement between parties that consistently demonstrate respect for internationally recognized human rights, as indicated through assessments such as the annual Country Reports on Human Rights Practices or the Trafficking in Persons Report, over a period of at least ten years.
							.
 (2)In section 111— (A)by amending paragraph (7)(E) to read as follows:
					
 (E)the elimination of discrimination, including discrimination on the basis of race, color, sex, sexual orientation, gender identity, religion, political opinion, national extraction, social origin, age, disability, HIV/AIDS status, engagement in organizing activities, or union membership, with respect to employment and occupation.;
 (B)by redesignating paragraphs (18) through (23) as paragraphs (19) through (24), respectively; and (C)by inserting after paragraph (17) the following:
					
 (18)Internationally recognized human rightsThe term internationally recognized human rights means the rights stated in the following: (A)The Universal Declaration of Human Rights.
 (B)The International Covenant on Economic, Social and Cultural Rights. (C)The Convention on the Elimination of All Forms of Discrimination Against Women and its Optional Protocol.
 (D)The Convention on the Rights of the Child. (E)The Convention on the Rights of Persons with Disabilities and its Optional Protocol.
 (F)The Convention for the Protection of All Persons from Enforced Disappearance. (G)The First Optional Protocol to the Covenant on Civil and Political Rights.
 (H)The Optional Protocol to the Convention Against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment..
				